--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Debt Cancellation Agreement


This Debt Cancellation Agreement (the “Agreement”), dated as of March 9, 2010,
is entered into by Cascade Technologies Corp., a Wyoming corporation (the
“Issuer”), and Shannon MacQuarrie (“Holder”).


Recitals


Whereas Issuer has incurred certain indebtedness to Holder for $42,074.59.


Whereas Issuer currently owes Holder approximately $39,853.78 in outstanding
principal and $2,220.81 in interest for a total debt of approximately $42,074.59
(the “Debt”).


Whereas Holder and Issuer have agreed to cancel $42,074.59 of the Debt in
consideration of the release and indemnification provided for herein.


Agreement


Now, Therefore, in consideration of the foregoing and of the covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:


1. Debt Cancelation AND INDEMNITY
 
1.1 Debt Cancelation.  Upon the terms and conditions set forth in this
Agreement, and in consideration of the indemnification provided for in Section
1.2 Holder and Issuer hereby agree to the cancellation of $42,074.59 the Debt
owed by Issuer to Holder.  Holder shall tender to Issuer the promissory note
evidencing the Debt, paid in full, duly executed by Holder, to reflect such
cancellation of the Debt.
 
1.2 Indemnification.  If Holder previously was an officer and/or director of
Issuer and performed valuable services to Issuer, Issuer hereby indemnifies
Holder to the fullest extent permitted under Wyoming law, by reason of the fact
that Holder is or was a director, officer, employee or agent of Issuer, or any
subsidiary of Issuer, or by reason of the fact that Holder is or was serving at
the request of Issuer as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, against
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred by Holder in connection with any
actual or threatened action, suit, or proceeding.
 
2. The Closing
 
The closing (the “Closing”) of the transaction contemplated herein shall be held
at 10:00 a.m., Pacific time, on March 15, 2010 (the “Closing Date”) at the
principal executive offices of Issuer or at such other place or on such other
date as the parties hereto may mutually agree.  At the Closing, the parties
shall make the following delivery:
 
2.1 Holder shall deliver to Issuer the original of the promissory note and the
acknowledgement of debt cancellation, duly signed by Holder.
 

 
1

--------------------------------------------------------------------------------

 

3. Representations and Warranties
 
3.1 Representations and Warranties of Issuer.  Issuer hereby makes the following
representations and warranties to and in favor of Holder as of the date hereof:
 
3.1.1 Organization and Qualification.  Issuer is a corporation duly incorporated
and existing in good standing under the laws of the State of Wyoming and has the
requisite corporate power to own its properties and to carry on its business as
now being conducted.  Issuer is duly qualified as a foreign corporation to do
business and is in good standing in every jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, other than those in which the failure so to qualify would not have a
material adverse effect.
 
3.1.2 Authorization and Enforcement.  (i)  Issuer has all requisite corporate
power and authority to enter into and perform this Agreement and each of the
other documents related thereto (collectively, with this Agreement, the
“Transaction Documents”) (ii) the execution and delivery of each of the
Transaction Documents, and the consummation by Issuer of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action, and no further consent or authorization of Issuer or its board
of directors (or any committee or subcommittee thereof) or stockholders is
required, (iii) each of the Transaction Documents to which it is a party have
been or will be duly executed and delivered by Issuer, (iv) each of the
Transaction Documents constitutes a valid and binding obligation of Issuer,
enforceable against Issuer in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of creditors’ rights and remedies or by
other equitable principles of general application.
 
3.1.3 No Conflicts.  The execution, delivery and performance of each of the
Transaction Documents by Issuer and the consummation by Issuer of the
transactions contemplated hereby and thereby will not:
 
(a) conflict with, or result in a default (or an event that would constitute a
default but for any requirement of notice or lapse of time or both) under, any
document, agreement or other instrument to which Issuer is a party or by which
Issuer is bound, or result in the creation or imposition of any lien, charge or
encumbrance on any of Issuer’s properties pursuant to (i) any law or regulation
to which Issuer or any of its property is subject, or (ii) any judgment, order
or decree to which Issuer is bound or any of its property is subject;
 
(b) result in termination or any impairment of any permit, license, franchise,
contractual right or other authorization of Issuer; or
 
(c) violate any law, order, judgment, rule, regulation, decree or ordinance to
which Issuer is subject or by which Issuer is bound.
 
3.1.4 Debt.  The Debt evidenced by the promissory note constitutes a valid and
binding obligation of Issuer, enforceable against Issuer in accordance with its
terms.
 
3.2 Representations and Warranties of Holder.  Holder hereby makes the following
representations and warranties to and in favor of Issuer as of the date hereof:
 
3.2.1 Debt.  Except as expressly provided in this Agreement, the Debt represents
the entire obligation and amount owed by Issuer to Holder.
 

 
2

--------------------------------------------------------------------------------

 

3.2.2 Authorization and Enforcement.  (i)  Holder has all requisite power and
authority to enter into and perform each of the Transaction Documents, (ii) the
execution and delivery of each of the Transaction Documents, and the
consummation by Holder of the transactions contemplated hereby and thereby have
been duly authorized, and no further consent or authorization of Holder is
required, (iii) each of the Transaction Documents to which it is a party has
been duly executed and delivered by Holder and (iv) each of the Transaction
Documents constitutes or will constitute a valid and binding obligation of
Holder, enforceable against Holder in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of creditors’ rights and remedies or by
other equitable principles of general application.
 
3.2.3 No Conflicts.  The execution, delivery and performance of each of the
Transaction Documents by Holder and the consummation by Holder of the
transactions contemplated hereby and thereby will not:
 
(a) conflict with, or result in a default (or an event that would constitute a
default but for any requirement of notice or lapse of time or both) under, any
document, agreement or other instrument to which Holder is a party or by which
Holder is bound, or result in the creation or imposition of any lien, charge or
encumbrance on any of Holder’s properties pursuant to (i) any law or regulation
to which Holder or any of its property is subject, or (ii) any judgment, order
or decree to which Holder is bound or any of its property is subject;
 
(b) result in termination or any impairment of any permit, license, franchise,
contractual right or other authorization of Holder; or
 
(c) violate any law, order, judgment, rule, regulation, decree or ordinance to
which Holder is subject or by which Holder is bound.
 
4. Conditions Precedent to the Obligations of Issuer.  The obligations hereunder
of Issuer to Holder are subject to satisfaction, at Closing, of each of the
applicable conditions set forth below.  These conditions are for Issuer’s sole
benefit and may be waived by Issuer at any time in its sole discretion.
 
4.1 Accuracy of Holder’s Representations and Warranties.  The representations
and warranties of Holder will be true and correct in all material respects as of
the date when made and as of the Closing Date, as though made at that time.
 
4.2 Performance by Holder.  Holder shall have performed all agreements and
satisfied all conditions required to be performed or satisfied by Holder,
including the delivery of the original of the promissory note evidencing the
Debt and an acknowledgement of cancellation of the Debt to Issuer, at or prior
to the Closing.
 
4.3 No Injunction.  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.
 
5. Conditions Precedent to the Obligations of Holder.  The obligations hereunder
of Holder to Issuer are subject to satisfaction, at Closing, of each of the
applicable conditions set forth below.  These conditions are for the sole
benefit of Holder and may be waived by Holder at any time in its sole
discretion.
 

 
3

--------------------------------------------------------------------------------

 

5.1 Accuracy of Issuer’s Representations and Warranties.  The representations
and warranties of Issuer will be true and correct in all material respects as of
the date when made and as of the Closing Date, as though made at that time.
 
5.2 Performance by Issuer.  Issuer shall have performed all agreements and
satisfied all conditions required to be performed or satisfied by Issuer at or
prior to the Closing.
 
5.3 No Injunction.  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.
 
6. Indemnification and Contribution
 
6.1 Indemnification.  From and after the Closing Date, each of the parties
hereto (the “Indemnifying Party”) shall defend, indemnify and hold harmless the
other party (and its directors, managers, officers, shareholders, members,
employees, affiliates and assigns) (the “Indemnified Parties”) from and against
any and all claims, liabilities, judgments, penalties, losses, costs, damages,
demands and expenses, including attorneys’ fees (collectively, “Claims”) arising
by reason of, or in connection with, any act or omission of a party which
constitutes a breach of the Indemnifying Party’s representations and warranties
contained in this Agreement.
 
6.2 Procedure.  In the event that the Indemnified Party may be entitled to
indemnification hereunder with respect to any asserted claim of, or obligation
or liability to, any third party, such party shall notify the Indemnifying Party
thereof, describing the matters involved in reasonable detail.  The Indemnifying
Party shall be entitled to assume the defense thereof upon written notice to the
Indemnified Party; provided, however, that once the defense thereof is assumed
by the Indemnifying Party, the Indemnifying Party shall keep the Indemnified
Party advised of all developments in the defense thereof and in any related
litigation, and the Indemnified Party shall be entitled at all times to
participate in the defense thereof at its own expense.  Neither the Indemnifying
Party nor the Indemnified party may compromise, settle, offer to compromise or
offer to settle any Claim without the prior written consent of the other Party.
 
6.3 Contribution.  If the indemnification provided for in this Section 6 is
unavailable to an Indemnified Party in respect of any Claims, then each
applicable Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the parties in
connection with the act or omissions which resulted in such losses, claims,
damages, liabilities or expenses.
 
7. Miscellaneous
 
7.1 Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Wyoming without regard to the
principles of conflict of laws.
 
7.2 Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when such counterparts have been signed by each party and
delivered to the other parties; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile,
signature.
 

 
4

--------------------------------------------------------------------------------

 

7.3 Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
7.4 Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
7.5 Entire Agreement; Amendments; Waivers.  This Agreement supersedes all other
prior oral or written agreements between the parties hereto, and this Agreement
and the instruments referenced herein (including the other Transaction
Documents) contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, none of the parties makes any representation, warranty, covenant or
undertaking with respect to such matters.  No provision of this Agreement may be
amended other than by an instrument in writing signed by the parties, and no
provision hereof may be waived other than by an instrument in writing signed by
the party against whom enforcement is sought.
 
7.6 Notices.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing, must
be delivered by (i) courier, mail or hand delivery or (ii) facsimile, and will
be deemed to have been delivered upon receipt.  The addresses and facsimile
numbers for such communications shall be as delivered by each party in writing
at the Closing.  Each party shall provide five (5) days prior written notice to
the other party of any change in address, telephone number or facsimile
number.  Written confirmation of receipt (a) given by the recipient of such
notice, consent, waiver or other communication, (b) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of all or part of the first page
of such transmission or (c) provided by a nationally recognized overnight
delivery service, shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i) or (ii) above, respectively.
 
7.7 Successors and Assigns.  Except as otherwise provided herein, this Agreement
shall be binding upon and inure to the benefit of the parties and their
respective successors and assigns, including any permitted assignee.  No party
hereto shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other parties, provided, however, that
any such assignment shall not release the assignor from its obligations
hereunder unless such obligations are expressly assumed by the assignee.
 
7.8 No Third-Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.
 
7.9 Survival.  The representations, warranties and agreements of the parties
contained in the Agreement shall survive the Closing.
 
7.10 Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 

 
5

--------------------------------------------------------------------------------

 

7.11 No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
7.12 Remedies.  Each party shall have all rights and remedies set forth in this
Agreement and all rights and remedies which such parties have been granted at
any time under any other agreement or contract and all of the rights which such
parties have under any law.  Any person having any rights under any provision of
this Agreement shall be entitled to enforce such rights specifically (without
posting a bond or other security), to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights granted by
law.  Each party without prejudice may withdraw, revoke or suspend its pursuit
of any remedy at any time prior to its complete recovery as a result of such
remedy.
 
7.13 Fees and Expenses.  Each party shall pay its fees and expenses in
connection with the transactions contemplated by this Agreement.
 

 
6

--------------------------------------------------------------------------------

 

In Witness Whereof, the undersigned parties have executed this Agreement,
through their duly authorized offices, as of the date first written above.
 
Shannon MacQuarrie




/s/ Shannon
MacQuarrie                                                                




Cascade Technologies Corp.


By: /s/ Jacqueline
Danforth                                                                
Name: Jacqueline
Danforth                                                                
Title: Secretary                                                                

 
7

--------------------------------------------------------------------------------

 
